Case 3:20-cr-00037-TSL-FKB Document 24 Filed 09/03/20 Page 1 of 1
Case 3:20-cr-00037-CWR-FK. 35EALED* Document10*SEALED’ “iled 02/26/20 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

othe SEALED

Southern District of Mississipp1

United States of America

 

v. )
Joseph B. Kyles ) Case No, 3:20-cr-37-CWR-FKB

(Wherever Found) )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Joseph B. Kyles
who is accused of an offense or violation based on the following document filed with the court:
@ Indictment [1 Superseding Indictment 7 Information  Superseding Information © Complaint

Probation Violation Petition 7 Supervised Release Violation Petition Violation Notice [ Order of the Court

This offense is briefly described as follows:

Conspiracy to commit securities and commodities fraud, to commit wire fraud and to commit bank fraud, Wire Fraud.
Engaging in monetary transaction/bribery. Bribery involving federal programs

ARTHUR JOHNSTON, CLERK

pf \Citsceth te

Date: 02/26/2020

 

Issuing officer's signature

City and state: Jackson, Mississippi C. Louisville, Deputy Clerk

Printed name and title

 

Return

 

 

This warrant was received on (date) /4 240 , and the person was arrested on (date) a8 tho
al (city and state) SA CPI ELS oF a .
/

Date: Lt feo

 

Sti6-1 J, fiers

Printed name and title

 

 
